Citation Nr: 0627125	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from March 1946 to January 
1948 and from March 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2004, the veteran testified at a videoconference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the videoconference hearing has 
been associated with the veteran's claims file.

The issue of entitlement to service connection for PTSD was 
previously before the Board in March 2005, wherein it was 
remanded for additional development.  The case is now 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat with the enemy during his period of active service.

2.  The previous diagnoses of PTSD are not based on any 
verified, credible stressor from the veteran's active 
service.

3.  The most recent competent medical evidence of record 
shows that the veteran was diagnosed with depressive 
disorder, not otherwise specified.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303(d), 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of a letters to the 
veteran from VA dated in March 2001, September 2003, and 
April 2005.  The veteran was told of what was required to 
substantiate his claim and of his and VA's respective duties, 
i.e., that VA would attempt to get any additional records 
that he identified as being helpful to his claim.  He was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  Through these 
letters, the RO provided him the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.  

Since the veteran's claim for service connection for PTSD was 
denied by the RO and is also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to that service connection issue.  See the consolidated 
appeal of Dingess/Hartman, 19 Vet. App. at 473.  As to any 
perceived inadequacies of the foregoing notices, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final disposition in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant service personnel and medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in October 2003 and February 2006.  
The examinations were thorough in nature, based upon a review 
of the veteran's entire claims folder, and provided findings 
that are deemed to be more than adequate.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran has asserted that he currently has PTSD as a 
result of his active service.  He described stressors in 
service which included participating in the capture of 
thieves; finding a drunken Marine carrying a loaded weapon; 
helping recover the drowned body of a friend, Roy Lund; 
locating an armed drunken British soldier; going on stakeouts 
for contraband; being in blackouts when in World War II, a 
Russian biplane flew over shooting.  He also described 
patrolling roads under enemy artillery fire; witnessing a 
fighter plane making a pass over his camp in Korea; hearing 
about the death of a corpsman he had bunked with on the trip 
over to Korea; seeing a truckload of Koreans overturn with 
all but two being killed; arresting an Korean Marine Sergeant 
who was absent without leave and delivering him to Freedom 
Bridge, hearing his interrogation, and watching his 
execution; and seeing trucks dump 50 to 60 enemy dead bodies 
off at a cemetery. 

VA outpatient treatment records dated from May 1988 to July 
1988 show treatment for pain management with the a diagnosis 
of somataform pain disorder, with psychological factors 
affecting physical condition and passive aggressive 
personality disorder.

VA outpatient treatment records and reports of a motor 
vehicle accident dated from May 1994 to June 1995 reveal that 
the veteran was severely injured and comatose following a 
motor vehicle accident on May 20, 1994, while volunteering as 
a driver for Disabled American Veterans.

A letter from the Department of the Navy, Headquarters, 
United States Marine Corps, Personnel Management Support 
Branch, dated in October 1995, shows that the veteran had not 
provided sufficient detail in the description of his 
stressful experiences so as to verify any of the described 
stressful events.  The veteran's DD- 214 also does not 
contain confirmation of any of the above stressful events.

In June 1996, the veteran was evaluated by VA for possible 
PTSD and it was reported by his spouse that he had a hot 
temper since the motor vehicle accident, with a complete 
change in personality.  The assessment was of depression, 
probably with an organic component. 

A VA psychiatrist's report dated in February 1997 reveals 
that the veteran reported extensive pain and medical problems 
resulting from injuries sustained while acting as a volunteer 
for VA.  The diagnosis was probable PTSD and depression.  

A VA psychiatry report dated in March 2000 shows that the 
veteran was diagnosed with PTSD and possible obsessive-
compulsive disorder based on a reported history of injury 
after driving for VA and subsequent bankruptcy from 
disability. 

A subsequent VA psychiatry report dated in March 2001 shows 
that the veteran reported numerous instances of his life 
being in danger while in Korea.  The diagnosis was PTSD with 
traumas related to his experiences in Korea. 

A Statement In Support of Claim (VA Form 21-4138) dated in 
August 2002, shows that the veteran reported additional 
stressors, which included his having been under fire; seeing 
as many as 200 Turkish soldiers in an artillery unit killed; 
and being shelled at vital traffic crossings and bridges 
while trying to direct traffic.

Outpatient treatment records from the Vet Center in Reno, 
Nevada, dated from January 2001 to September 2002, show 
intermittent treatment for symptoms associated with PTSD.  A 
letter from a readjustment counselor specialist at the Vet 
Center dated in September 2002 shows that the veteran 
reported being in service both during World War II and the 
Korean War.  He was in island security on Midway, and a clerk 
typist in Pearl Harbor.  In Korea he was a military policeman 
assigned to the 1st Marine Division, attached to the 7th 
Marine Regiment, Forward Platoon of Division Military Police.  
He reported being under heavy enemy artillery fire on 
numerous occasions.  He indicated that his military 
experience had a negative affect on his social life.  He 
stated that he never got married until he was forty, drank a 
lot, had several automobile accidents, and had three children 
out of wedlock.  He was a DAV volunteer driver when he had a 
motor vehicle accident in May 1994 which triggered a lot of 
nightmares.  He reported being in a coma for two days.  He 
added that he was not in combat, but that he was exposed to 
the potential of 60,000 North Koreans, always concerned for 
his safety. 

He described his traumatic events to include being at a check 
point with the 1st Marine Division MP-Company Forward 
Platoon, attached to the 7th Marines and being under enemy 
shelling from the air.  Another time he was driving a weapons 
carrier and received enemy artillery fire and nearly was 
killed when shells were blowing up all around the vehicle.  
In Korea, after the armistice, he recalled that a Korean 
Service Corp truck flipped over with 23 Koreans in the truck, 
and he helped pick up the dead bodies.  He also witnessed a 
Korean Marine deserter get shot in the head by a Korean 
Marine Captain.  He cried while describing this even saying, 
nothing is worse than seeing someone get killed after the war 
is over.  The counselor concluded that the veteran's mental 
status evaluation indicated that he met the DSM-IV criteria 
for a diagnosis of PTSD.

A VA examination report dated in October 2003 shows that the 
veteran's entire claims folder was reviewed in conjunction 
with the examination.  The veteran reported that he felt he 
had a very stressful life because he did not have enough 
money.  He spoke of not feeling like he related well with 
others.  He reported having intrusive memories of his time in 
Korea, especially about seeing a bridge being exploded, rice 
paddies, and seeing a truck accident.  He also reported 
having nightmares about Korea and other stressful events five 
nights a week.  Although he was unable to give specific names 
or dates, he said that four doctors thought he had PTSD.  The 
examiner indicated that the veteran was currently depressed.  
His sleeping difficulties and pain problems most likely 
contributed greatly to his depressed mood, along with his 
financial concerns.  The examiner felt the veteran did not 
meet full diagnostic criteria for PTSD.  Although he reported 
upsetting events from his time in Korea, most of them were 
not life threatening.  He had a history of being verbally 
threatening and aggressive towards others, and seemed to have 
obsessive-compulsive traits to his personality, specifically 
surrounding feeling wronged by the VA and his disability.  
The Axis I diagnosis was depressive disorder, not otherwise 
specified.  

During his November 2004 videoconference hearing, the veteran 
testified that he was exposed to stressful events while with 
his Military Police company, attached to the 7th Marine 
Division for logistical purposes while in Korea.  He added 
that he served as a guard at the maximum security Brigade at 
Camp Delmar from July 1952 to December 1952 and that he had 
to defend a guard against prisoners who had taken another 
guard hostage.  He also reported that he witnessed a fellow 
soldier, Roy Lund, being drowned in July or August 1952 when 
testing a new water unit while serving as a guard at the 
prison.  He also indicated that while in Korea in July 1953 
his unit was involved in a military fight where over 300 
people were killed.  The veteran indicated that he was 
exposed to shrapnel and bullets.

A letter from the Department of the Navy Headquarters, United 
States Marine Corps, Personnel Management Support Branch, 
dated in May 2005, shows that search of their records 
confirmed that Roy J. Lund, Camp Delmar Detachment, 
Headquarters Battalion, Marine Barracks, Camp Pendleton, 
California, died in September 1952, the result of an 
accidental drowning.  There were no means by which it could 
be verified that the veteran witness the drowning.  
Additionally, search of the unit diaries of the Military 
Police Company, Headquarters Battalion, 1st Marine Division, 
from June 1953 to October 1954, did not show any casualties.  
It was also noted that anecdotal incidents, although they 
might be true, were not researchable.

A VA examination report dated in February 2006 reveals that 
the veteran's claims folder and medical records were reviewed 
in conjunction with the examination.  The veteran reported 
having served in World War Il and the Korean War.  He served 
as a clerk-typist in World War II and as a military policeman 
in Korea.  The veteran indicated that his most significant 
active duty stressor was the death of a corpsman he had 
known.  He reported that he did not witness the man's death, 
but heard about it second hand.  The man's death appears to 
have had emotional impact as his eyes teared when he told of 
it.  However, the examiner indicated that it was very 
unlikely that the man's death, learned about second-hand, 
would have resulted in the development of PTSD.  The examiner 
explained that the veteran's re-experiencing symptoms, his 
dreams, showed no apparent connection to the man's death.  He 
made no mention of the drowning incident, a hostage 
situation, or exposure to shrapnel or bullets when asked 
about service-related stressors.  The examiner further noted 
that a number of additional stressors were alluded to in the 
transcript of the videoconference hearing, but were not 
mentioned by the veteran at this examination.  The examiner 
stated that in his experience, stressors that have caused 
significant and ongoing impact would be readily brought 
forward and would show direct linkage to current symptoms.  
The examiner stated that dissociation or repression of 
stressors would not offer a rationale for their absence in 
the narrative as these events have been readily discussed in 
the past.  In fact, many of the symptoms he endorsed during 
his October 2003 VA examination were not mentioned during 
this examination when he was asked to describe his current 
difficulties, although his mood remained in the depressed 
range.

In this regard, a review of the September 2002 Vet Center 
report and associated records, showed a different list of 
war-related stressors and no mention of the corpsman's death 
(even though this event was mentioned in passing in his 
veteran's addendum filing dated in October 2000).  The 
examiner brought this up because it would be expected that 
significant traumas that resulted in the development of PTSD 
would continue to haunt the veteran and at least warrant 
mention as stressful memories or be tied to current re-
experiencing symptoms.  Although no formal diagnosis was 
offered in September 2002, it was indicated that the 
clinician-administered PTSD scale (a self-report measure) 
indicated that the veteran met the criteria for a diagnosis 
of PTSD.  However, the summary alluded to a trauma event, but 
did not specify which of the various events mentioned earlier 
in the report were responsible for the symptoms.  The 
examiner further observed that the stress event or events 
were unverified, the symptom level or intensity was 
disproportionate to the exposure, the veteran's currently 
claimed stressor was not mentioned at all, and there was no 
attempt to distinguish possible motor vehicle related PTSD 
from war zone PTSD.  The examiner added that the occurrence 
of new trauma is sometimes associated with remembering past 
traumatic events.  One line of reasoning found in the records 
and mentioned by the examiner was that the veteran's 
automobile accident resulted in his remembering past war 
traumas.  The diagnosis in the February 2006 evaluation was 
depressive disorder, not otherwise specified.  

The examiner concluded that he did not doubt that this 
veteran served honorably in the United States Marine Corps 
and it was entirely possible that he was exposed to traumatic 
stress.  Unfortunately, there was no verification of his 
individual exposure to the specific stressors he mentioned in 
the report of the Commandant of the Marine Corps or the 
Regional Office reports.  Further, the stressors mentioned 
were not clearly connected to his current symptoms.  It was 
observed that clinical working diagnoses were often based 
solely on patient report and clearly are not intended to be 
used for the purpose of establishing disability.  The 
examiner offered that the veteran might have been confused 
about this distinction and it was suggested that it would, 
perhaps, be useful to communicate the difference between the 
two types of diagnosis so that he might avoid the frustration 
generated by their contradictions. 

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the 2006 VA examiner reviewed the 
veteran's claims file, including the medical evidence in 
support of his claim, before determining that the veteran did 
not have PTSD based upon any verified stressor.  The Board 
finds this 2006 VA opinion to be of substantial probative 
weight, as it was in fact based upon a review of the evidence 
seemingly supporting the claim.  The reasoning in the opinion 
is thoroughly supported and directed at the critical issue of 
whether there is PTSD related to the verified stressors.  It 
is, thus, in essence adopted.  

The veteran's service medical records are silent as to PTSD.  
Moreover, the service medical records do not indicate that 
his reported stressors were incurred during combat with the 
enemy.  However, as indicated above, the letters from the 
Department of the Navy could only verify the accidental death  
Roy J. Lund, but could not verify that the veteran witnessed 
the drowning, nor could they verify any of the other reported 
stressors of the veteran.  In this regard, the Board finds it 
significant that the VA examiner in February 2006 concluded 
that it was very unlikely that the Roy Lund's death, learned 
second-hand, would have resulted in the development of PTSD.  
As such, the diagnosis provided in February 2006, as had been 
the case in October 2003, was depressive disorder, not 
otherwise specified.

Although there were occasions where based upon the history as 
provided by the veteran, he was examined for PTSD, there is 
no record of a diagnosis of PTSD based upon a verified 
stressor.  The diagnoses of PTSD from February 1997 to 
September 2002 were was based solely on the statements 
provided by the veteran.  However, a medical diagnosis is 
only as credible as the history on which it was based.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [ a diagnosis "can be no better than the 
facts alleged by the appellant."].  It is thus significant 
that the examiners' opinions do not appear to have been based 
on a thorough review of the veteran's medical history, but 
rather on information supplied by the veteran himself.

When viewed against the background of the examination reports 
which were negative for any diagnosis of PTSD, the assessment 
of PTSD, by history, did not establish that there was a 
disease or injury that was either manifested in or aggravated 
by his service.  See Swann, 5 Vet. App. at 233 [the Board was 
not bound to accept opinions of two doctors who made 
diagnoses of PTSD almost twenty years following appellant's 
separation from service and who necessarily relied on history 
as related by appellant].  There have been no verified 
stressors in this regard.  

The Board recognizes that the veteran has asserted that he 
had PTSD which was the result of the inservice stressful 
experience.  However, the veteran's self-report as to his 
having PTSD that was manifested as a result of his period of 
active service is not competent medical evidence.  As a 
layperson, he has not shown that he is qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  The veteran 
does not have a current diagnosis of PTSD.  There is also no 
evidence of in-service incurrence or aggravation of PTSD.  
There are no stressors which have been verified.

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of PTSD, 
there is no current PTSD disability based upon verifiable 
stressors, and thus there can be no nexus between a current 
disability and service.  As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion.  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's has PTSD that is related to his period 
of active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests there is a current PTSD 
disability which has been linked to service based on verified 
stressors.  Accordingly, the veteran's claim of entitlement 
to service connection for PTSD is denied.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


